PER CURIAM.
James Paul Bryant appeals from the denial, after an evidentiary hearing, of his rule 3.850 motion alleging ineffective assistance of trial counsel. Because the error asserted would have required trial counsel to take a *879position in direct conflict with then controlling case law1 in this district and would also have required the trial attorney to move for discharge pursuant to Florida’s “speedy trial” rule2 while knowing that he was unprepared for trial, we agree with the trial judge that Bryant’s attorney was not ineffective and affirm.
AFFIRMED.
DAUKSCH, GOSHORN and THOMPSON, JJ., concur.

. State v. Williams, 597 So.2d 960 (Fla. 5th DCA 1992), quashed, 622 So.2d 477 (Fla.1993).


. Fla. R.Crim. P. 3.191.